Citation Nr: 1818329	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-23 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for major depressive disorder.

2.  Entitlement to a disability rating in excess of 20 percent for right shoulder severe acromioclavicular (AC) joint osteoarthritis with full thickness supraspinatus tendon tear and biceps tendinopathy.

3.  Entitlement to service connection for a cervical spine condition, to include as secondary to service-connected right shoulder severe AC joint osteoarthritis with full thickness supraspinatus tendon tear and biceps tendinopathy.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1980 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran withdrew his prior Board hearing request in a February 2018 written statement.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is in receipt of Social Security Administration (SSA) disability benefits based on right shoulder AC joint osteoarthritis, status-post June 2013 right shoulder arthroscopy with right rotator cuff repair; cervical degenerative disc disease, status-post December 2012 cervical discectomy and January 2014 cervical foraminotomy; mood disorder; anxiety disorder; and an array of non-service-connected disabilities.  See November 2015 SSA Notice of Decision.  Review of the record indicates that although SSA's determination letter is of record, additional records pertaining to this award are not associated with the electronic claims file.  In light of 38 C.F.R. § 3.159(c)(2), VA has a duty to make necessary efforts to obtain any outstanding records from SSA.  Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  Given the likelihood that records held by SSA might include those pertinent to the disabilities herein at issue, the Board concludes that a determination on all issues on appeal cannot be made absent records held by SSA.  Accordingly, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

The Board also notes that the Veteran was provided with a May 2013 VA examination to determine whether his cervical spine condition was caused or aggravated by his service-connected right shoulder disability.  The VA examiner noted that the Veteran's cervical spine condition likely aggravated his service-connected right shoulder disability, but the reverse was not likely true.  The examiner further opined that the Veteran's cervical spine condition was due to genetic and environmental factors and not related to his right shoulder disability.  The Board finds that the examiner did not elaborate on what genetic and environmental factors caused the Veteran's cervical spine condition and failed to provide an adequate rationale for her opinion that his cervical spine condition was not caused or aggravated by his service-connected right shoulder disability.  As such, a remand for an addendum medical opinion is warranted to obtain clarification on the opinions requested.  

Additionally, an August 1983 service treatment record indicates that the Veteran experienced back pain during active duty service.  Therefore, while on remand, the examiner should provide an opinion as to whether the Veteran's cervical spine condition is directly related to active duty service.  

Finally, the Veteran should be provided a new VA examination that is compliant with the holding of the United States Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158, 166 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017).  The most recent VA examination for the right shoulder, which was conducted in February 2017, is not compliant with the holding of either of these decisions.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and obtain any records pertaining to the Veteran's claim(s) for disability benefits, to include any medical records relied upon by the SSA in adjudicating the Veteran's claim(s) for SSA disability benefits.  If additional records cannot be obtained, issue a formal determination that they do not exist or that further efforts to obtain them would be futile; include such documentation in the claims file and notify the Veteran.  38 C.F.R. § 3.159(e) (2017).

2.  Thereafter, return the claims file to the VA examiner who conducted the Veteran's May 2013 VA examination.  The claims file and a copy of this remand must be made available to the examiner.  If the May 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Based on examination results and a review of the record, the examiner should offer his or her opinion as to the following inquiries:

a.)  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's cervical spine condition is caused by, or otherwise etiologically related to, his active duty service.

The examiner is asked to address the August 1983 service treatment record noting the Veteran's complaints of back pain.

b.)  If the Veteran's cervical spine condition is not directly related to service, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's cervical spine condition was caused by his service-connected right shoulder disability.

c.)  If not caused by the Veteran's service-connected right shoulder disability, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's cervical spine condition is aggravated (permanently worsened beyond normal progression) by his service-connected right shoulder disability.

A complete rationale should be provided for any opinion expressed.  The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  

If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.  After the development requested in item #1 is completed, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his right shoulder disability.  The claims file should be made available to and be reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all right shoulder pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joint involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


